Lehman, J. (dissenting).
The plaintiff has recovered damages for the refusal of the defendant to forward a telegram from Los Angeles to New York. The defendant, while not technically a common carrier, is a public utility corporation and owes duties to the public in many respects analogous to those owed to the public by common carriers. It cannot refuse to accept a telegram for transmission where the applicant offers to pay the lawful rate. In the present case it' appears that the lawful rate for a telegram from Los Angeles to New York is one dollar and one cent and the plaintiff offered first a ten-dollar bill with one cent and then a five-dollar bill with one cent. The telegraph operator refused to accept either bill, apparently on the ground that he had no change.
*721The defendant claims that it is required to perform its public functions only for pay and that it may refuse to accept a telegram unless payment for its services at the lawful rate is tendered. On the other hand the plaintiff claims and the trial justice has held that the defendant may not refuse a telegram if the sender tenders a larger amount and requires the return of change unless the amount so tendered is unreasonably large. I can find no authority or reason for such a rule. It is true that “ a passenger, particularly one on a street car, is not bound to tender the exact fare, and while a tender of more than the amount, with the requirement of the making of change, may perhaps under the ordinary usages of such business be sufficient yet * * * there must be a reasonable approximation of the amount tendered to the fare ” (italics are mine). 10 C. J. 683, and cases there cited, especially Barker v. Central Park, N. & E. R. R. R. Co., 151 N. Y. 237, and Barrett v. Market R. Co., 81 Cal. 296. In practically all these cases, however, the question arose where a passenger endeavored to pay his fare when lawfully upon a street car having entered with the intent of paying for his transportation and relying upon the usual custom of the conductor being able to make a reasonable amount of change. See argument of Samuel H. Ordway, counsel for plaintiff in the case of Barker v. Central Park, N. & E. R. R. R. Co., supra. If under such circumstances the railroad company had the right to eject such a passenger it would frequently constitute a real hardship and interfere unreasonably with the service the carrier is expected to render. For this reason the courts have held that a carrier should be required to provide its conductors with change sufficient to enable a passenger to tender a reasonable sum instead of the exact fare. A telegraph office will, of *722course, ordinarily provide its operators with sufficient change to facilitate its business just as any ordinary business would, but it has no reason to anticipate any particular hardship if any particular office has no change. Under such circumstances it seems to me that the ordinary rule should be applied and the sender should be required to tender the exact amount of the lawful rate to obtain the service of this corporation exactly as he would be required to tender the exact amount demanded by a private corporation for its services.
Judgment affirmed, with costs, with leave to appeal to Appellate Division.